DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
As per instant Amendment, claims 11-13 and 17-21 have been amended; claims 11 and 18 are independent claims. Claims 11-13 and 15-21 have been examined and are pending. This Action is made Non-Final. 

Response to Arguments
The Specification Objection to Claims 17 and 21 are withdrawn as the claims have been amended.
The rejections of claims 17 and 21 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph are withdrawn as the claims have been amended.
Applicant arguments, filed on 2/17/2021 with respect to 35 U.S.C. § 101 and § 103, have been fully considered but they are not persuasive.
Claim Rejections – 35 U.S.C. § 101:
Applicant Argues: In response, independent claims 11 and 18 have been amended to not have abstract ideas (e.g., no detecting illegitimate and/or legitimate messages based on difference in time limit, no comparison between reception times, no looking at result of comparison with threshold, etc.). In this regard, amended independent claims 1 and 18 involve detect an anomaly in response to 2nd message being received too quickly after 1st message received and detect no anomaly in response to 2nd message not being received too quickly after 1st message received, wherein “quickly” is defined as an inventive threshold (“two-thirds of the known period” recited in amended independent claims 11 and 18), as described in the Applicant’s specification..
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes as explained in the Step 2A – Prong One, Analysis - The limitations, as drafted (i.e., not struck out), see rejection below, recites a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, and nothing in the claim element precludes the step from practically being performed in the mind except for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, as these steps of detecting an anomaly or no anomaly based on a predetermined time before and/or after, respectfully, can be performed in the mind.  Accordingly, the claim recites an abstract idea (i.e., detecting malicious messages based on before a predetermined time (i.e., anomaly) or a predetermined time after (i.e., no anomaly)).  Therefore the examiner finds the claims are still not patent eligible under 35 USC § 101.  Therefore this argument is not persuasive.  


Claim Rejections – 35 U.S.C. § 103:
Amended Independent Claim 11:
	Applicant Argues: Non-Analogous Art ... As detecting message anomalies in a CAN bus is different than detecting electrical current anomalies in an electric current supply path and as the respective detection conditions of time difference between receipt of messages and time duration of command values are different, Takahashi is non-analogous art to amended independent claim 11 and to Yajima in view of Yang. In amended independent claim 11 an anomaly is detected when the monitored condition (namely, receipt of 2nd message) occurs before two-thirds of period after first event (namely, receipt of 1st message). Amended independent claim 11 thus involves detect not OK when monitored condition occurs before two-thirds of period. Further, in amended independent claim 11 an anomaly is not detected when the monitored condition occurs after two-thirds of period after first event. In Takahashi an anomaly is detected when the monitored condition occurs after two-thirds of period (namely, a current-carrying failure is determined to have occurred when “duration exceeds the reference period”). Takahashi thus involves detect not OK when monitored condition occurs after two-thirds of period. Further, in Takahashi, an anomaly is not detected when the monitored condition occurs before two-thirds of period. Takahashi thus also involves detect OK when monitored condition occurs before two-thirds of period. Thus, amended independent claim 11 detects not OK when the monitored condition occurs before two-thirds of period whereas Takahashi detects OK when the monitored condition occurs before two-thirds of period; and amended independent claim 11 detects OK when the monitored condition occurs after two-thirds of period whereas Takahashi detects not OK when the monitored condition occurs after two-thirds of period.
Examiner’s Response: The examiner respectfully disagrees.  
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner respectfully notes it is the combination of Yajima and Takahashi that disclose the aforementioned limitation.  
The examiner respectfully notes Yajima discloses wherein the controller is configured to detect an anomaly in response to the receiver receiving a second message from the CAN bus before a predetermined time after the receiver received the first message from the CAN bus, wherein the predetermined time... [is a] known period ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0137] – a next monitor range is calculated... t(6)...=698 (i.e., known period from the period messages, see [0010]... The receiver 2 receives a next message at a time 678 ms (=RT(6).... decision is attacked.  The examiner notes this calculation occurs after “any” message, thus including a first)); and the controller is configured to detect no anomaly in response to the receiver receiving the second message from the CAN bus after the predetermined time after the receiver received the first message from the CAN bus ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0136]-[0137] – monitor range is recalculated... t(5)...=598... The receiver 2 receives a next message at a time 652 ms (=RT(6).... decision is not attacked.  The examiner notes this calculation occurs after “any” message, thus including a first)).  More clearly there is a formula used that represents r(x) = time as described in the paragraphs [0129]-[0138].  The examiner notes the formula is used to detect not OK before a period and detects OK after a time period.  
When no current-carrying failure has occurred, the duration of the state where the first or second determination condition is satisfied within a given measuring period longer than or equal to one period in electric angle of the motor 21 during high-speed rotation is usually shorter than two-thirds of the measuring period).  
Thus, more clearly the formula of Yajima can make use of similar concepts, as taught by Takahashi, where two-thirds of a known period can be implemented into the formula of Yajima to render a combination obvious.  Thus Yajima’s formula that represents r(x) = time as described in the paragraphs [0129]-[0138] can be based be rendered obvious by using the teachings of Takahashi, to render r(x) = two-thirds of time.  The examiner notes the formula as rendered obvious by those of ordinary skill in the art would be is used to detects not OK before two thirds of a period and detects OK after a two thirds a time period.  The examiner notes those of ordinary skill in the art would realize that formulas can be modified, adjusted, or tailored to meet specific constraints as required by those designing the formula in this instance (i.e., two-thirds of a time).  
Therefore the examiner finds this argument not persuasive.   
Applicant Argues: Not “Obvious to Try” ... The Applicant’s specification describes in relative detail (FIGS. 4, 5A, 5B, and 6) and paragraphs [0036-0057] how and why the threshold in amended independent claim 1 is particularly chosen to be two-thirds of a known period at which legitimate messages are periodically broadcasted over the CAN bus. As described therein, this particular threshold is chosen to “derive the largest tolerance for the jitter which the malicious message detection process provided by [amended independent claim 11] can take to function optimally” (paragraph [0042] of the specification... Takahashi discloses “two-thirds” of a period, but the relevance of Takahashi is negated when considering that the two-thirds of a period in Takahashi delineates an opposite determination than in amended independent claim 11 and in Yajima in view of Yang. Further, the value of “two-thirds” of a period in Takahashi is chosen based on an observation of the duration in which a duty command value in the context of supplying electrical current to a motor typically satisfies some determination under normal conditions where no electrical current supply failure has occurred and is not chosen based on handling jitter in a CAN bus as in amended independent claim 11. Yajima and Yang do not appear to disclose concern regarding jitter in a CAN bus and/or how to handle same. Therefore, it is improper to posit that it would have been obvious to try different thresholds in Yajima in view of Yang and land on the value of “two-thirds” of a period just because Takahashi discloses “two-thirds” of a period.
Examiner’s Response: The examiner respectfully disagrees and notes that the reasons set forth above would render KSR rationale of “Obvious to Try” feasible, as similar noted above, the formula of Yajima can make use of similar concepts, as taught by Takahashi, where two-thirds of a known period can be implemented into the formula of Yajima to render a combination obvious.  Thus Yajima’s formula that represents r(x) = time as described in the paragraphs [0129]-[0138] can be based be rendered obvious by using the teachings of Takahashi, to render r(x) = two-thirds of time.  The examiner notes the formula as rendered obvious by those of ordinary skill in the art would be is used to detects not OK before two thirds of a period and detects OK after a two thirds a time period.  The examiner notes those of ordinary skill in the art would realize that formulas can be modified, adjusted, or tailored to meet specific constraints as required by those designing the formula in this instance (i.e., two-thirds of a time), thus would have rendered a 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 and 15-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Regarding Claim 11 and 18; Claim 11 and similar independent Claims 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (i.e., detecting malicious messages based on before a predetermined time (i.e., anomaly) or a predetermined time after (i.e., no anomaly)). 
More specifically, Claim 11 and similarly independent Claim 18 recites:


 detecting malicious messages injected into the periodic legitimate messages;, 

 
These limitations, as drafted, recites a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., an electronic control unit with a CAN (bus) for communication... by devices connected to the CAN bus.... a receiver connected to the CAN bus and a controller in communication with the receiver) nothing in the claim element precludes the step from practically being performed in the mind.  Additionally, Claims 15, 16, 17, and 21, ECUs and their part of or “forming”, which are further noted to be recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, as these steps of detecting an anomaly or no anomaly based on a predetermined time before and/or after, respectfully, can be performed in the mind.  Accordingly, the claim recites an abstract idea (i.e., detecting malicious messages based on before a predetermined time (i.e., anomaly) or a predetermined time after (i.e., no anomaly)).
an electronic control unit with a CAN (bus) for communication... by devices connected to the CAN bus.... a receiver connected to the CAN bus and a controller in communication with the receiver. Additionally, Claims 15, 16, 17, and 21 and their recitation of ECUs and their “forming” are further noted to be recitation of generic computer components. The examiner notes such elements recited in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as they recite an electronic control unit with a CAN (bus) for communication... by devices connected to the CAN bus.... a receiver connected to the CAN bus and a controller in communication with the receiver to perform such steps. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an electronic control unit with a CAN (bus) for communication... by devices connected to the CAN bus.... a receiver connected to the CAN bus and a controller in communication with the receiver to perform such steps amounts to no more than mere elements and/or instructions to apply the exception using a generic computer which is well understood, routine, and conventional; thus cannot provide an inventive concept. Further such elements of a CAN and further an ECU have been used for verification of data frames, see Yajima (US 2019/0007427 A1), Background ¶[0003] and [0004] – receives (i.e., receiver)  and [0008]) and elements and/or devices involving part of or forming an ECU Galula (US 2018/0300477 A1), [0006].  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim is not patent eligible.

Regarding Claim(s) 12, 13, 15-17 and 19-21; Claim 12, 13, 15-17 and 19-21 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons as they additionally recite limitation(s), under its broadest reasonable interpretation, that covers performance of such limitations in the mind but for the recitation of generic computer components.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 2019/0007427 A1) in view of Takahashi et al. (US 2012/0274260 A1).

Regarding Claim 11;
(Yajima, [0030]), wherein the CAN bus periodically broadcasts legitimate messages with a known period for receipt by devices connected to the CAN bus whereby being periodically broadcasted with the known period the legitimate messages are periodic legitimate messages ([0010] - According to an aspect of the present invention, an attack detection device includes: a receiver configured to receive messages that are periodically transmitted from a communication device in a network; and a processor. The processor predicts a number of messages to be received by the receiver in a specified monitor range based on a transmission cycle of the messages so as to generate a predicted value. The processor counts a number of messages received by the receiver in the specified monitor range so as to generate a count value. The processor detects an attack in the network according to a result of a comparison between the predicted value and the count value and [0030] - The plurality of ECUs are connected to one another through a bus. In this example, the plurality of ECUs configure a CAN (controller area network) system and [0129] and [0136]-[0138] – t(5) and t(6) represent known periods for receipt), the electronic control unit comprising: 
a receiver connected to the CAN bus  to receive messages from the CAN bus ([0010] - According to an aspect of the present invention, an attack detection device includes: a receiver configured to receive messages that are periodically transmitted from a communication device in a network and [0030] - The plurality of ECUs are connected to one another through a bus. In this example, the plurality of ECUs configure a CAN (controller area network) system);

([0010] - According to an aspect of the present invention, an attack detection device includes: a receiver configured to receive messages that are periodically transmitted from a communication device in a network; and a processor. The processor predicts a number of messages to be received by the receiver in a specified monitor range based on a transmission cycle of the messages so as to generate a predicted value. The processor counts a number of messages received by the receiver in the specified monitor range so as to generate a count value. The processor detects an attack in the network according to a result of a comparison between the predicted value and the count value and [0030] and [0129] and [0136]-[0138] – t(5) and t(6) represent known periods for receipt);
wherein the controller is configured to detect an anomaly in response to the receiver receiving  a second message from the CAN bus before a predetermined time after the receiver received the first message from the CAN bus, wherein the predetermined time... [is a] known period ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0137] – a next monitor range is calculated... t(6)...=698 (i.e., known period from the period messages, see [0010]... The receiver 2 receives a next message at a time 678 ms (=RT(6).... decision is attacked.  The examiner notes this calculation occurs after “any” message, thus including a first)); and 
the controller is configured to detect no anomaly in response to the receiver receiving the second message from the CAN bus after the predetermined time after the receiver received the first message from the CAN bus ([0129] – FIG. 7 (i.e., depicts plurality of messages being received)  and [0136]-[0137] – monitor range is recalculated... t(5)...=598... The receiver 2 receives a next message at a time 652 ms (=RT(6).... decision is not attacked.  The examiner notes this calculation occurs after “any” message, thus including a first));
Yajima fails to explicitly disclose:
	...wherein the predetermined time is two-thirds of the known period.
However, in an analogous art, Takahashi teaches concepts of using wherein the predetermined time is two-thirds of the known period ([0073] - When no current-carrying failure has occurred, the duration of the state where the first or second determination condition is satisfied within a given measuring period longer than or equal to one period in electric angle of the motor 21 during high-speed rotation is usually shorter than two-thirds of the measuring period);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takahashi to the known period calculation of Yajima to include concepts of use wherein the predetermined time is two-thirds of the known period.  Such an application of two-thirds of the measuring period of Takahashi can be applied to the t(x) calculation of Yajima thus rendering the claim obvious.  
One would have been motivated to combine the teachings of Takahashi to Yajima to provide users with a means for detection of “failure” based on a duration (Takahashi, [0073]).






Regarding Claim 12;
Yajima and Yang and Takahashi disclose the electronic control unit to Claim 11.
Yajima further discloses the controller is further configured to detect an anomaly in response to the receiver receiving a third message from the CAN bus before the predetermined time after the receiver received the second message from the CAN bus  ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0137] – a next monitor range is calculated... t(6)...=698 (i.e., known period from the period messages, see [0010]... The receiver 2 receives a next message at a time 678 ms (=RT(6).... decision is attacked.  The examiner notes this calculation occurs after “any” message, thus including a second)), and the controller is further configured to detect no anomaly in response to the receiver receiving the third message from the CAN bus after the predetermined time after the receiver received the second message from the CAN bus ([0129] – FIG. 7 (i.e., depicts plurality of messages being received)  and [0136]-[0137] – monitor range is recalculated... t(5)...=598... The receiver 2 receives a next message at a time 652 ms (=RT(6).... decision is not attacked.  The examiner notes this calculation occurs after “any” message, thus including a second)).

Regarding Claim 13;
Yajima and Takahashi disclose the electronic control unit to Claim 12.
Yajima further discloses the controller is further configured to detect an anomaly in response to the receiver receiving a fourth message from the CAN bus before the predetermined time after the receiver received the third message from the CAN bus ([0129] – FIG. 7 (i.e., depicts plurality of messages being received) and [0137] – a next monitor range is calculated... t(6)...=698 (i.e., known period from the period messages, see [0010]... The receiver 2 receives a next message at a time 678 ms (=RT(6).... decision is attacked.  The examiner notes this calculation occurs after “any” message, thus including a third)), and the controller is further configured to detect no anomaly in response to the receiver receiving the fourth message from the CAN bus after the predetermined time after the receiver received the third message from the CAN bus ([0129] – FIG. 7 (i.e., depicts plurality of messages being received)  and [0136]-[0137] – monitor range is recalculated... t(5)...=598... The receiver 2 receives a next message at a time 652 ms (=RT(6).... decision is not attacked.  The examiner notes this calculation occurs after “any” message, thus including a third)).

Regarding Claim 15;
Yajima and Takahashi disclose the electronic control unit to Claim 12.
Yajima discloses wherein the electronic control unit is part of a vehicle gateway (Yajima, FIG. 5 and [0003] and [0030] and/or Yang, [0017] and [0019] and [0036] - gateway)

Regarding Claim 16;
Yajima and Takahashi disclose the electronic control unit to Claim 12.
Yajima discloses and/or teach wherein the electronic control unit is or forms part of a vehicle device (Yajima, FIG. 5 and [0003] and [0030] and/or Yang, [0017] and [0019] and [0036])

Regarding Claim(s) 18-20;.
Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 2019/0007427 A1) in view of Takahashi et al. (US 2012/0274260 A1) and further in view of Anderson et al. (US 2018/0343262 A1).

Regarding Claim 17;
Yajima and Takahashi disclose the electronic control unit to Claim 18.
Yajima and Yang fail to explicitly disclose wherein: the electronic control unit is or forms a part of one and only one of an engine control unit, a transmission control unit, an airbag control unit, a power windows control unit, and a braking control unit.
	However, in an analogous art, Anderson teaches wherein: the electronic control unit is or forms a part of one and only one of an engine control unit, a transmission control unit, an airbag control unit, a power windows control unit, and a braking control unit (Anderson, [0033] - A vehicle (e.g., automobile, car, light truck, and others) may have as many as 100 or more electronic control units (ECUs) for various subsystems. ECUs may be provided for the engine, transmission, airbags, antilock braking/ABS, cruise control, electric power steering, audio systems, power windows, doors, mirror adjustment, battery and recharging systems for hybrid/electric cars, and others. In-vehicle networks are provided that interconnect the different ECUs to other ECUs and other vehicle systems to allow a wide range of safety, economy and convenience features to be implemented using software. One in-vehicle network that may be provided is the controller area network (CAN), which may include eight busses, six for vehicle systems and two for providing diagnostic information to diagnostic tools via a diagnostic link connector (DLC). CAN busses interconnect different ECUs and other vehicle systems.  A central gateway module (CGM) may be provided to gate signals from one CAN bus to another to interconnect the different ECUs).  As reasonably constructed each subsystem has its own ECU.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Anderson to the ECU/CAN architecture of Yajima and Takahashi, see [0030] of Yajima, to include wherein: the electronic control unit is or forms a part of one and only one of an engine control unit, a transmission control unit, an airbag control unit, a power windows control unit, and a braking control unit. 
One would have been motivated to combine the teachings of Anderson to Yajima and Takahashi to provide users with a means for allowing privileged and secure, listen-only access to in-vehicle networks (Anderson, [0001]).

Regarding Claim(s) 21; claim(s) 21 is/are directed to a/an a communications network associated with the electronic control unit claimed in claim(s) 17.  Claim(s) 21 is/are similar in scope to claim(s) 17, and is/are therefore rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439